Order entered December 7, 2015




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-15-01372-CV

    CHRISTOPHER PATTERSON AND STEVENS TRANSPORT, INC., Appellants

                                           V.

                        GLENDY W. TOLBERT, JR., Appellee

                    On Appeal from the County Court at Law No. 4
                                Dallas County, Texas
                        Trial Court Cause No. CC-14-01126-D

                                        ORDER
                     Before Justices Bridges, Lang-Miers, and Schenck

      Based on the Court’s opinion of this date, we DIRECT the Clerk of this Court to issue

the mandate INSTANTER.


                                                  /s/   DAVID L. BRIDGES
                                                        JUSTICE